DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. [U.S. Patent No. 8013709] in view of Yalamanchili et al. [U.S. Patent No. 10,062,496].
Regarding claim 1, Tsai discloses a transformer comprising: 
a magnetic core (e.g., 43, column 6, lines 29-31, Figure 6) comprising an internal opening (e.g., opening between central leg and outer legs of core 43);
one or more primary windings (e.g., 40 comprising windings in winding sections 414, column 6, lines 24-35, Fig. 6) arranged in a stack of paralleled windings (paralleled windings in sections 414 of bobbin 41) with one or more secondary planar windings (e.g., 22 comprising planar windings 223, column 4, lines 48-67, Fig. 4), the stack of paralleled windings disposed within the internal opening and the planar dimension of the secondary windings defining a plane of the windings,
wherein each secondary planar winding (e.g., 223, Figure 4) is an open loop having adjacent first and second end portions (e.g., 2234, 2233, column 5, lines 1-10, Fig. 4) disposed within or protruding from a front opening (facing inductive module 2, see Fig. 6) disposed on a front of the magnetic core 43, and; 
wherein at least one or more primary and secondary windings are high current capacity windings (a high power element 5, e.g., a power transistor is connected to the transformer, column 13, lines 21-27, Fig. 7); and
a first terminal lead (e.g., 213, column 5, lines 1-10, Fig. 3-6) electrically interconnected to one or more of the first end portions (e.g., 2234) and a second terminal lead (e.g., 211) electrically interconnected to the one or more of the second end portions (e.g., 2233),
each of the first and second terminal leads (e.g., 213, 211) being adjacent (see Figure 5) and having at least one face corresponding to the surface of the terminal lead having the largest surface area, 
wherein the faces of both the first terminal lead 213 and the second terminal lead 211 are arranged orthogonal to the planar windings (e.g., 22, which comprises planar windings 223) and overlap at least partially within the plane of the windings (see Figures 1-7), 
wherein the orthogonal arrangement of the faces of the terminal leads (213, 211) mitigates proximity effects to reduce power dissipation at high current and high frequency operation and facilitate connection to external high power elements.
Tsai discloses the instant claimed invention discussed above except for the primary windings are planar windings and the planar dimension of each of the windings together defining a plane of the windings.
Yalamanchili discloses primary windings (e.g., 18, 20 of primary winding 12, column 4, lines 15-21, Fig. 1-4) are planar windings. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use planar primary windings together with planar secondary windings as taught by Yalamanchili to provide the transformer with uniformly planar conductive plates for a compressed structure inductive device which is useful in a compact space.
Regarding claim 2, Tsai discloses each first end portion (e.g., 2234) has a notch (e.g., 2236) dimensioned to receive an edge of the first terminal lead 213 [Col. 5, Lines 1-10, Fig. 3-5]. 
Regarding claim 3, Tsai discloses the first end portion 2234 is aligned to form a slot (e.g., series of 2236, 2235) for receiving the edge of the first terminal lead 213 [see Fig. 3-5]. 
Regarding claim 4, Tsai discloses the slot includes a retention feature of varying geometry (e.g., 2236 is open cut, 2235 is square) [Col. 6, Lines 10-15, Fig. 4 and 5].
Regarding claim 5, Tsai discloses the magnetic core has a rear opening (e.g., opposite side of core 43 where module 2 is not located) disposed on a rear thereof [see Fig. 6 and 7].
Regarding claim 6, Tsai discloses the first and second end portions (e.g., 2234, 2233) are protruding and extend beyond the front opening of the magnetic core 43[see Fig. 6 and 7].
Regarding claim 8, Tsai discloses the planar secondary windings 22 are a sheet of metal [Col. 4, Lines 47-67, Fig. 4]. 
Yalamanchili further discloses primary planar windings 12 are a sheet of metal [Col. 4, Lines 15-34].
Regarding claim 11, Tsai discloses the thickness of the first terminal lead (e.g., 213, Figure 3) is from 2 to 100 times the maximum thickness of the high current capacity windings (e.g., notches 2236 engaged with terminal 213 on winding 223 are far larger than thickness of winding, see Figure 4).
Regarding claim 12, Tsai discloses the high current capacity windings (e.g., 223) are a copper layer supported by a dielectric substrate 224 [Col. 4, Lines 58-67, Fig. 4].
Regarding claim 13, Tsai discloses the high current capacity windings (e.g., 223) are copper layers supported by dielectric substrates 224 assembled into a printed circuit board (e.g., printed circuit board in Fig. 7, similar to printed circuit board 3 in Fig. 10) [Col. 5, Lines 46-59, Fig. 7].
Regarding claim 14, Tsai discloses a slotted retention feature of varying geometry (e.g., 2235 is square, 2236 is open cut, Fig. 4) provides enhanced retention of the first terminal lead 213 [Col. 5, Lines 7-10, Fig. 3-5].
Regarding claim 15, Tsai in view of Yalamanchili discloses the instant claimed invention discussed above except for the spacing between the faces of the adjacent first and second terminal leads is between 0.25 and 6 inches.
However, Tsai discloses each secondary conductive winding 223 of secondary coil 22 is a ring-shaped and has first and second end portions (e.g., 2234, 2233) in very close proximity (column 5, lines 1-5, see Fig. 4). Terminal leads 211 and 213 connects to each end respectively and faces each other in adjacent position (see Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have spacing between the faces of the adjacent first and second terminal leads between 0.25 and 6 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0021, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 16, Tsai discloses a transformer comprising: 
a magnetic core (e.g., 43, column 6, lines 29-31, Figure 6) comprising an internal opening (e.g., opening between central leg and outer legs of core 43); 
one or more primary windings (e.g., 40 comprising windings in winding sections 414, column 6, lines 24-35, Fig. 6) arranged in a stack of paralleled windings (paralleled windings in sections 414 of bobbin 41) with one or more secondary planar windings (e.g., 22 comprising planar windings 223, column 4, lines 48-67, Fig. 4), the stack of paralleled windings disposed within the internal opening and the planar dimension of each of the secondary windings 223 defining a plane of the windings, 
wherein each secondary planar winding (e.g., 223, Figure 4) is an open loop having adjacent first and second end portions (e.g., 2234, 2233, column 5, lines 1-10, Fig. 4), and 
a first terminal lead (e.g., 213, column 5, lines 1-10, Fig. 3-6) electrically interconnected to one or more of the first end portions (e.g., 2234) and
a second terminal lead (e.g., 211) electrically interconnected to one or more of the second end portions (e.g., 2233), each of the first and second terminal leads having faces arranged in a plane orthogonal to the plane of the windings 223. 
Tsai discloses the instant claimed invention discussed above except for the primary windings are planar windings and the planar dimension of each of the windings together defining a plane of the windings.
Yalamanchili discloses primary windings (e.g., 18, 20 of primary winding 12, column 4, lines 15-21, Fig. 1-4) are planar windings. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use planar primary windings together with planar secondary windings as taught by Yalamanchili to provide the transformer with uniformly planar conductive plates for a compressed structure inductive device which is useful in a compact space.
Regarding claim 17, Tsai discloses that at least one of the one or more primary and secondary windings are high current capacity windings (a high power element 5, e.g., a power transistor is connected to the transformer, column 13, lines 21-27, Fig. 7). 
Regarding claim 18, Tsai discloses the high current capacity windings (e.g., 223) are a copper layer supported by a dielectric substrate 224 [Col. 4, Lines 58-67, Fig. 4]. 
Regarding claim 19, Tsai discloses the high current capacity windings (e.g., 223) are copper layers supported by dielectric substrates 224 assembled into a printed circuit board (e.g., printed circuit board in Fig. 7, similar to printed circuit board 3 in Fig. 10). 
Regarding claim 20, Tsai discloses the thickness of the first terminal lead (e.g., 213) is greater than the thickness of the high current capacity windings (e.g., 223), and wherein the thickness of the first terminal lead (e.g., 213) is from 2 to 100 times the maximum thickness of the high current capacity windings (e.g., 223) [see Fig. 3 and 4]. Notches 2236 which engaged with terminal 213 on winding 223 are far larger than thickness of winding, see Figure 4. The notches 2236 has about the same width or thickness of the terminal 213 that engage with the notch. See annotated figures below.

    PNG
    media_image1.png
    556
    683
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    556
    658
    media_image2.png
    Greyscale

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Yalamanchili as applied to claim 1 above, and further in view of Wei et al. [U.S. Patent No. 9129734].
Regarding claim 7, Tsai in view of Yalamanchili discloses the instant claimed invention discussed above except for each first terminal lead has an edge with a notch dimensioned to receive an edge of said end portion of one of said planar windings.
Wei discloses first terminal lead (e.g., 204, 205) has an edge with a notch (e.g., stepped part T) dimensioned to receive an edge of the end portion (e.g., 214, 215) of one of planar windings 210 [Col. 4, Lines 1-12, Fig. 2].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have terminal lead has an edge with a notch as taught by Wei to the terminal lead of Tsai in view of Yalamanchili to provide a secured connection between winding and terminal lead before solder application.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Yalamanchili as applied to claim 8 above, and further in view of Estrov [U.S. Patent No. 7460002].
Regarding claim 9, Tsai in view of Yalamanchili discloses the instant claimed invention discussed above including the planar windings 223 of Tsai, which are the one or more planar secondary windings and are formed from copper (column 4, lines 54-67) except for the first terminal lead are formed from copper or a copper-base alloy.
Estrov discloses terminal leads are formed from copper [Col. 1, Lines 37-48].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use copper terminal leads as taught by Estrov to the terminal leads of Tsai in view of Yalamanchili to provide the transformer with terminal leads with a reduced electric field density or skin depth effect.
Regarding claim 10, Tsai discloses the thickness of the first terminal lead (e.g., 213, Figure 3) is greater than the thickness of the high current capacity windings 223 (the notch 2236 where the conductive rod 213 is engaged is larger than the thickness of secondary winding 223) [see annotated Figures 3 and 4 above].
Response to Argument

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
With regards to the amendment of claim 1, Yalamanchili discloses primary windings (e.g., 18, 20 of primary winding 12, column 4, lines 15-21, Fig. 1-4) are planar windings. Planar transformer 10, Fig. 1, comprises primary winding coils 18, 20 and secondary winding coils 22, 24 and 26, which are all flat or planar conductive windings (see Figures 1-4). It would have been obvious to one having ordinary skill in the art to use planar primary windings together with planar secondary windings as taught by Yalamanchili to provide the transformer with uniformly planar conductive plates for a compressed structure inductive device which is useful in a compact space.
With regards to claim 7, the Applicant argues that Wei does not teach a “notch” on the terminal as required in the claim. The Examiner disagrees. Wei discloses first terminal lead (e.g., 204, 205) has an edge with a notch (e.g., stepped part T) dimensioned to receive an edge of the end portion (e.g., 214, 215) of one of planar windings 210 [Col. 4, Lines 1-12, Fig. 2]. The word “notch” can be defined as “step”, see below.

    PNG
    media_image3.png
    433
    679
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    522
    657
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/J.S.B/           Examiner, Art Unit 2837      




/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837